Title: Thomas Jordan to Thomas Jefferson, 13 May 1818
From: Jordan, Thomas
To: Jefferson, Thomas


          
            
              Sir
              Washington 13th May 1818
            
            I took the liberty of applying to you for the above amt by Letter dated some weeks back, requesting you would have the kindness to remit me the amt to the care of Doctor May of this City, but as I have not had the pleasure of hearing from you, I presume it must have escaped your recollection, therefore beg leave to remind you, which hope you’ll pardon
            Having received all the Subscriptions here, I purpose leaving this city tomorrow for Baltimore, where I shall remain for some days, and shall feel honoured by your reply with the above amount, to care of Doctor Stewart Army & Navy Surgn &c Baltimore
            
              Remain Sir most Respectfully yrs &c
              Thos Jordan
            
          
          
            at head of text:
            
              
                Honble Thos Jefferson To Kimber & Richardson  
                }
              
              
                Philadelphia Dr
              
            
            
              
                1814—
                 To 3 Volumes of the Emporium of Arts & Sciences new Series
                }
                $10.50
              
            
            
            
            
            
          
        